Exhibit 99.1 CONTACTS: Investors: Kathy Donovan Liberty Tax, Inc. Vice President, Chief Financial Officer (757) 493-8855 investorrelations@libtax.com Media: Martha O’Gorman Liberty Tax, Inc. Chief Marketing Officer (757) 301-8022 martha@libtax.com Liberty Tax Service Announces Fiscal Year 2015 Results Virginia Beach, Va. (June 18, 2015) – Liberty Tax, Inc. (NASDAQ:TAX) (the “Company”), the parent company of Liberty Tax Service, today reported its results for fiscal year 2015. The Company reported that the total number of customers served in the U.S. and Canada grew by 2.1% to 2.2 million. Tax returns prepared in offices in the U.S. grew 0.9%, exceeding the national paid preparer category growth rate, while total returns in Canada grew 9.3%. “Despite one of the most challenging tax seasons in recent memory, we continued our track record of increasing the number of taxpayers we served faster than the overall market,” said John Hewitt, CEO. “Unfortunately, the revenue growth we expected from the Affordable Care Act (ACA) did not materialize and delays in implementation of immigration reform also impacted our revenue this year.However, we made significant investments related to the ACA and the launch of the SiempreTax+ brand, and we are uniquely prepared to capitalize on future industry growth.” In response to the growing issue of identity theft fraud in the tax system, Liberty recently joined forces with the IRS, state tax authorities and other companies in the industry to develop a plan to combat identity theft tax fraud beginning in the 2016 tax season. The Company remains committed to protecting its customers and addressing this growing threat, and to further efforts to address other types of tax fraud, as well. Fiscal 2015 Results ($ in thousands except per share data) GAAP Non - GAAP* Change Change Revenue $ $ 2
